Exhibit 10.18

Execution Copy

Avista Corporation

Supplemental Executive Retirement Plan

(2011 Component)

Effective February 4, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

ARTICLE 1. PURPOSE AND INTENT OF PLAN

     1      1.1    Purpose.      1      1.2    Intent.      1   

ARTICLE 2. DEFINITIONS

     1   

ARTICLE 3. ELIGIBILITY

     5   

ARTICLE 4. BENEFITS

     5      4.1    Amount of Benefits.      5      4.2    Reduction for Early
Commencement of Benefits.      6      4.3    Form of Benefit Payments.      6   
  4.4    Time of Benefit Payments.      7      4.5    Employee Election of Form
and Time of Benefit Payments.      7      4.6    Benefits Unfunded.      8   

ARTICLE 5. ADMINISTRATION

     8      5.1    Duties of Administrator.      8      5.2    Administration
Upon Change In Control.      8      5.3    Finality of Decisions.      8     
5.4    Benefit Forfeiture Prior to a Change in Control.      9   

ARTICLE 6. CLAIMS PROCEDURES

     9      6.1    Presentation of Claim.      9      6.2    Notification of
Decision.      9      6.3    Review of a Denied Claim.      10      6.4   
Decision on Review.      10      6.5    Legal Action.      10   

ARTICLE 7. AMENDMENT AND TERMINATION

     11      7.1    Termination.      11      7.2    Amendment.      11   

ARTICLE 8. MISCELLANEOUS

     11      8.1    Unsecured General Creditor.      11      8.2    No
Employment Rights.      11      8.3    Assignment.      11      8.4    Law
Applicable.      12      8.5    Terms.      12   



--------------------------------------------------------------------------------

AVISTA CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(2011 Component)

Effective February 4, 2011

ARTICLE 1.

Purpose and Intent of Plan

 

1.1 Purpose. This Avista Corporation Supplemental Executive Retirement Plan
(2011 Component) is effective February 4, 2011 and is designed to provide
supplemental retirement benefits payable out of the general assets of any
Company as provided in Section 4.1. This Plan shall be unfunded for tax purposes
and purposes of Title I of ERISA. This Plan is a component of the Avista
Corporation Supplemental Executive Retirement Plan.

 

1.2 Intent. The intent of the Plan is to restore the benefit which would
otherwise be payable under the Funded Pension Plan due to the limitations under
Code Sections 401(a)(17) and 415 and to restore the benefit which would
otherwise be lost thereunder as a result of the Employee’s participation in the
Deferred Compensation Plan.

ARTICLE 2.

Definitions

For purposes of the Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

 

2.1 “Actuarial Equivalent” shall mean an actuarial equivalent value of an amount
payable in a different form or at a different date computed on the basis of the
following actuarial assumptions:

 

Mortality:    1983 Group Annuity Table Interest Rate:    7%

 

2.2 “Administrator” shall mean, prior to a Change in Control, the Administrator
appointed to administer the Funded Pension Plan, as appointed from time to time.
Upon and after a Change in Control, Administrator shall mean the person or
entity appointed in accordance with Section 5.2.

 

1



--------------------------------------------------------------------------------

2.3 “Benefit Service” shall mean the periods of service which are counted for
the purposes of determining the amount of benefit earned as defined in
Section 4.1 of the Funded Pension Plan, except as otherwise provided in an
agreement between the Company and the Employee and approved by the
Compensation & Organization Committee of the Board.

 

2.4 “Board” shall mean the Board of Directors of Avista Corporation.

 

2.5 “Change in Control” shall mean:

 

  (a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of twenty percent (20%) or
more of either (i) the then outstanding shares of common stock of Avista
Corporation (the “Outstanding Company Common Stock”) or (ii) the combined voting
power of the then outstanding voting securities of Avista Corporation entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from Avista Corporation, (ii) any acquisition by Avista
Corporation, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by Avista Corporation or any corporation
controlled by Avista Corporation or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this Section 2.5; or

 

  (b) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by Avista
Corporation’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors, or other actual or threatened solicitation of proxies
or consents by or on behalf of a Person other than the Board; or

 

2



--------------------------------------------------------------------------------

  (c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of Avista Corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than fifty
percent (50%) of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns Avista
Corporation or all or substantially all of Avista Corporation’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or employee benefit plan (or related
trust) of Avista Corporation or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, twenty percent (20%) or
more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination, and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

 

  (d) Approval by the shareholders of Avista Corporation of a complete
liquidation or dissolution of Avista Corporation.

 

2.6 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

2.7 “Company” shall mean Avista Corporation, a Washington corporation, any
Related Company that participates in the Plan, and any business which assumes
the obligations of a Company hereunder.

 

2.8 “Deferred Compensation Plan” shall mean the non-qualified deferred
compensation plan sponsored by Avista Corporation known as the “Avista
Corporation Executive Deferral Plan”, which includes the Avista Corporation
Executive Deferral Plan (2005 Component), the Avista Corporation Executive
Deferral Plan (2011 Component), and any predecessor or successor plans thereof.

 

3



--------------------------------------------------------------------------------

2.9 “Eligible Dependent Children” shall mean the natural or adopted children of
the Employee or the Employee’s Eligible Surviving Spouse who are dependents of
and have been dependents of such Employee or spouse throughout the 12 month
period preceding the Employee’s death.

 

2.10 “Eligible Surviving Spouse” shall mean the person to whom the Employee was
legally married on his benefit commencement date and at the time of his death
has been married for at least 12 months.

 

2.11 “Employee” shall mean an employee and executive officer of the Company who
is a member in the Funded Pension Plan and who first becomes an executive
officer of the Company after February 3, 2011.

 

2.12 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

2.13 “Final Average Earnings” shall for the purpose of calculating benefits
under Section 4.1 have the same meaning as the definition in the Funded Pension
Plan with the exception that the calculation of the Employee’s annual earnings
shall be made without regard to the dollar limitation under Code Section
401(a)(17) and shall include only the Employee’s base pay and short term cash
incentive payments paid annually to the Employee (including any such amounts
deferred by the Employee under the Deferred Compensation Plan).

 

2.14 “Funded Pension Plan” shall mean the “Retirement Plan for Employees of
Avista Corporation”, as outlined under the terms and provision of the plan
document as in effect at the time of the Employee’s Separation from Service.

 

2.15 “Minimum Survivor Annuity” shall mean an annuity for the life of the
Employee’s Eligible Surviving Spouse equal to 50% of the amount that would have
been paid to the Employee had the Employee’s benefit been paid in the form of a
joint and survivor annuity with a 50% continuance, and in an amount that is the
Actuarial Equivalent of the Employee’s benefit determined under Sections 4.1 and
4.2, as applicable, payable in the form of a single life annuity.

 

2.16 “Plan” shall mean the component of the Avista Corporation Supplemental
Executive Retirement Plan set forth in this plan document titled the “Avista
Corporation Supplemental Executive Retirement Plan (2011 Component)”, as amended
from time to time and that governs benefits that accrue thereunder for Employees
on and after February 4, 2011.

 

2.17 “Related Company” shall mean a corporation which is a member of the same
controlled group of corporations (as defined in Code Section 414(b)) as Avista
Corporation and a trade or business (whether or not incorporated) which is under
common control (as defined in Code Section 414(c)) with Avista Corporation.

 

4



--------------------------------------------------------------------------------

2.18 “Separation from Service” means that an Employee has died, retired or
otherwise has incurred a termination of employment. An Employee will not incur a
Separation from Service while he is on military leave, sick leave, or other bona
fide leave of absence if the period of such leave does not exceed six months, or
if longer, so long as the individual retains a right to reemployment under an
applicable statute or contract. A leave of absence constitutes a bona fide leave
of absence only if there is a reasonable expectation that the Employee will
return to perform services. Notwithstanding the foregoing, where a leave of
absence is due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than six months, where such impairment causes the Employee to
be unable to perform the duties of his position of employment or any
substantially similar position of employment, a 29 month period of absence is
substituted for such six month period.

“Termination of employment” means that it is reasonably anticipated based on the
facts and circumstances that an Employee will perform no further services after
a certain date or that the level of bona fide services he would perform after
such date would permanently decrease to no more than 20 percent of the average
level of bona fide services performed over the immediately preceding 36 month
period (or the full period of services if the Employee has been providing
services for less than 36 months). An Employee shall incur a Separation from
Service when the level of bona fide services performed decreases to a level
equal to 20 percent or less of the average level of services performed by him
during the immediately preceding 36 month period.

ARTICLE 3.

Eligibility

An Employee who is entitled to receive benefits from the Funded Pension Plan
shall be eligible to receive benefits under this Plan in accordance with
Section 4.1.

ARTICLE 4.

Benefits

 

4.1 Amount of Benefits. The amount of the monthly benefit payable under the Plan
shall be equal to the amount of monthly benefit which would be payable to or on
behalf of the Employee under the Funded Pension Plan if: (a) the benefit formula
under the Funded Pension Plan were 1.2% of the Member’s Final Average Earnings
multiplied by his years of Benefit Service; and (b) Article XI thereof (which
incorporates the Code Section 415 limitations) were not applied. The benefit
described in the preceding sentence shall be reduced by the sum of the
Employee’s monthly benefit that accrued under the Avista Corporation
Supplemental Manager Retirement Plan and the Employee’s “normal retirement
benefit” as defined by the Funded Pension Plan.

 

5



--------------------------------------------------------------------------------

4.2 Reduction for Early Commencement of Benefits. If payment of benefits under
the Plan commences when the Employee is eligible to elect early retirement
benefits under the Funded Pension Plan, then the benefits under this Plan shall
be reduced by five-twelfths (5/12ths) of 1% of such benefit for each month by
which his benefit commencement date precedes his 62nd birthday.

If payment of benefits under the Plan commences when the Employee is eligible to
elect vested termination benefits under the Funded Pension Plan, then the
benefits under this Plan shall be paid in an annuity which is the Actuarial
Equivalent of the Employee’s monthly benefit payable at his “normal retirement
date”, as defined in the Funded Pension Plan, subject to Section 4.5.

 

4.3

Form of Benefit Payments. Unless otherwise elected by an Employee pursuant to
Section 4.5, the benefits payable to or on behalf of an Employee as determined
in Section 4.1 shall be paid in the form of a single life annuity if the
Employee is single upon his Separation from Service, or if the Employee is
married upon his Separation from Service, in the form of a 66-2/3% joint and
survivor annuity with his Eligible Surviving Spouse as joint annuitant until
such spouse is age 60, and a 50% joint and survivor annuity with such spouse as
joint annuitant thereafter. In the event that the Employee’s age exceeds that of
his Eligible Surviving Spouse by more than five years, then the survivor’s
benefit described in the preceding sentence shall be reduced by 2% of the
Employee’s benefit for each year by which the Employee’s age exceeds that of his
Eligible Surviving Spouse plus five years, provided that the reduced benefit
shall not be less than the Minimum Survivor Annuity. The last payment to the
Eligible Surviving Spouse shall be the payment due on the first day of the month
in which occurs the death of the last to survive of the Employee and such
spouse. Furthermore, if the Eligible Surviving Spouse dies, or if there is no
Eligible Surviving Spouse, then the benefits which otherwise would have been
paid to an Eligible Surviving Spouse shall be divided equally among the
Employee’s Eligible Dependent Children under the age of 19. The last such
payment to each Eligible Dependent Child shall be the payment on the first day
of the month in which occurs the earlier of his 19th birthday or his death.

 

6



--------------------------------------------------------------------------------

Notwithstanding the preceding paragraph, the benefits payable to or on behalf of
an Employee as determined in Section 4.1 shall be paid in a single lump sum if
the Actuarial Equivalent of the Employee’s monthly benefit payable in a lump sum
is equal to or less than the dollar amount under Code Section 402(g)(1)(B)
($16,500 for 2011) and the payment results in the termination and liquidation of
the entirety of the Employee’s interest under the Plan, including all other
plans that are aggregated with the Plan under Code Section 409A.

The lump sum amounts described above shall be calculated based on the Employee’s
monthly benefit payable at his “normal retirement” or “early retirement date”,
as such terms are defined in the Funded Pension Plan, if applicable, and if the
Employee is married, shall include the value of joint and survivor benefits.

 

4.4 Time of Benefit Payments. Unless otherwise elected by the Employee pursuant
to Section 4.5, benefits due under the Plan shall be paid as soon as reasonably
practicable following the Employee’s Separation from Service, but in no event
later than 90 days following the Employee’s Separation from Service.
Notwithstanding the preceding sentence, payment of benefits to an Employee who
is a “specified person” shall not be paid or commence prior to a date that is
six (6) months after the date of his Separation from Service for reasons other
than death. An Employee is a “specified person” if he is a “key employee” under
Code Sections 416(i)(1)(A)(i), (ii) or (iii) at any time during the 12 month
period ending on a “specified employee identification date.” If the Employee is
a key employee on such a date, he will be treated as a key employee for the
entire 12 month period beginning on the “specified employee effective date.” For
purposes of this Section 4.4, the “specified employee identification date” is
December 31 and the “specified employee effective date” is the following
April 1. The accumulated value of deferred payments (exclusive of interest) will
be paid to an Employee who is a specified person in a single sum at the
beginning of the seventh calendar month after the date of his Separation from
Service.

 

4.5 Employee Election of Form and Time of Benefit Payments. An Employee may
elect in the manner provided by the Administrator to delay receipt of his Plan
benefit or change the form of payment described above to a single lump sum or a
single life annuity with a 10 year certain guarantee (calculated using the
adjustment factors for such payment form set forth in the Funded Plan), provided
that: (i) the election is submitted at least one year prior to the date on which
the first payment of benefits hereunder would have otherwise become payable; and
(ii) the election will result in a delay of the Employee’s receipt of such
benefit by at least five additional full years. In the event that an Employee
participates in this Plan and the Avista Corporation Supplemental Manager
Retirement Plan (“SMRP”) (as such plan may be amended from time to time), then
the payment election in effect under the plan in which the Employee first
participates shall govern payments under both the Plan and the SMRP.

 

7



--------------------------------------------------------------------------------

4.6 Benefits Unfunded. The Employee shall have no right, title, or interest
whatever in or to any investments which the Company may make to aid it in
meeting its obligations hereunder. To the extent that any person acquires a
right to receive payments from the Company, such rights shall be no greater than
the right of an unsecured creditor.

ARTICLE 5.

Administration

 

5.1 Duties of Administrator. The Plan shall be administered by the Administrator
in accordance with its terms and purposes. The Administrator shall have the
discretionary power to determine all questions arising in connection with the
administration of the Plan and the interpretation of the Plan including, but not
limited to, the amount and manner of payment of the benefits due to or on behalf
of each Employee under the Plan.

 

5.2 Administration Upon Change In Control. Upon and after the occurrence of a
Change in Control, the Administrator shall be an independent third party
selected by the individual who, immediately prior to such event, was Avista
Corporation’s Chief Executive Officer or, if not so identified, Avista
Corporation’s highest ranking officer (the “Ex-CEO”). Upon and after the
occurrence of a Change in Control, Avista Corporation must: (1) pay all
reasonable administrative expenses and fees of the Administrator; (2) indemnify
the Administrator against any costs, expenses and liabilities including, without
limitation, attorney’s fees and expenses arising in connection with the
performance of the duties of the Administrator hereunder; and (3) supply full
and timely information to the Administrator or all matters relating to the Plan,
the Employees and their beneficiaries, the date or circumstances of the death or
other Separation from Service of the Employees, their respective years of
Benefit Service, age and Final Average Earnings, and such other pertinent
information as the Administrator may reasonably require. Upon and after a Change
in Control, the Administrator may be terminated (and a replacement appointed)
only by the Ex-CEO. Upon and after a Change in Control, the Administrator may
not be terminated by Avista Corporation.

 

8



--------------------------------------------------------------------------------

5.3 Finality of Decisions. Subject to Article 6 below, the decisions made by and
the actions taken by the Administrator in the administration of the Plan shall
be final and conclusive on all persons. The Administrator shall not be subject
to liability with respect to the administration of the Plan.

 

5.4 Benefit Forfeiture Prior to a Change in Control. Prior to a Change in
Control, all benefits provided by this Plan may be forfeited by the Employee and
the Employee’s beneficiary if, in the judgment of the Administrator prior to a
Change in Control, the Employee is responsible for acts or omission which
subject the Company to public disrespect, scandal or ridicule or if the Employee
is responsible for acts of misconduct including, but not limited to, acts of
theft, embezzlement, fraud or moral turpitude. Prior to a Change in Control, the
Administrator’s determination as to the grounds for forfeiture shall be
conclusive and binding on all parties. Upon and after a Change in Control, no
benefits may be forfeited for any reason under this Section 5.4 and this
Section 5.4 shall be null and void.

ARTICLE 6.

Claims Procedures

 

6.1 Presentation of Claim. Any Employee or beneficiary of a deceased Employee
(such Employee or beneficiary being referred to below as a “Claimant”) may
deliver to the Administrator a written claim for a determination with respect to
the amounts distributable to such Claimant from the Plan. If such a claim
relates to the contents of a notice received by the Claimant, the claim must be
made within 60 days after such notice was received by the Claimant. All other
claims must be made within 180 days of the date on which the event that caused
the claim to arise occurred. The claim must state with particularity the
determination desired by the Claimant.

 

6.2 Notification of Decision. The Administrator shall consider a Claimant’s
claim within a reasonable time, and shall notify the Claimant in writing:

 

  (a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

 

  (b) that the Administrator has reached a conclusion contrary, in whole or in
part, to the Claimant’s requested determination, and such notice must set forth
in a manner calculated to be understood by the Claimant:

 

  (i) the specific reason(s) for the denial of the claim, or any part of it;

 

9



--------------------------------------------------------------------------------

  (ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

 

  (iii) a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

 

  (iv) an explanation of the claim review procedure set forth in Section 6.3
below.

 

6.3 Review of a Denied Claim. Within 60 days after receiving a notice from the
Administrator that a claim has been denied, in whole or in part, a Claimant (or
the Claimant’s duly authorized representative) may file with the Administrator a
written request for a review of the denial of the claim. Thereafter, but not
later than 30 days after the review procedure began, the Claimant (or the
Claimant’s duly authorized representative):

 

  (a) may review pertinent documents;

 

  (b) may submit written comments or other documents; and/or

 

  (c) may request a hearing, which the Administrator, in its sole discretion,
may grant.

 

6.4 Decision on Review. The Administrator shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless a hearing is held or other special circumstances
require additional time, in which case the Administrator’s decision must be
rendered within 120 days after such date. Such decision must be written in a
manner calculated to be understood by the Claimant, and it must contain:

 

  (a) specific reasons for the decision;

 

  (b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and

 

  (c) such other matters as the Administrator deems relevant.

 

6.5 Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article 6 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan.

 

10



--------------------------------------------------------------------------------

ARTICLE 7.

Amendment and Termination

 

7.1 Termination. Avista Corporation reserves the right to terminate the Plan at
any time by action of the Board. The termination of the Plan shall not adversely
affect any Employee or his or her beneficiary who has commenced receiving the
payment of any benefits under the Plan as of the date of termination; provided,
however, that the Company shall have the right to accelerate payments by paying
the Actuarial Equivalent value of such payments in accordance with Code
Section 409A. For all other Employees, upon the termination of the Plan, the
Actuarial Equivalent of an Employee’s benefit shall be paid out in a single lump
sum.

 

7.2 Amendment. Avista Corporation may, at any time, amend or modify the Plan in
whole or in part by the action of the Board; provided, however, that (i) no
amendment or modification shall be effective to decrease or restrict an
Employee’s then accrued benefit, determined on an Actuarial Equivalent basis and
(ii) upon and after a Change in Control, no amendment of Section 5.2 above,
Section 5.4 above or this Section 7.2 shall be effective.

ARTICLE 8.

Miscellaneous

 

8.1 Unsecured General Creditor. Employees and their beneficiaries shall have no
legal or equitable rights, interests or claims in any property or assets of the
Company. Any and all of the Company’s assets shall be, and remain, the general,
unpledged assets of the Company. The Company’s obligation under the Plan shall
be merely that of an unfunded and unsecured promise to pay money in the future.

 

8.2 No Employment Rights. Nothing contained in the Plan shall be construed as a
contract of employment between the Company and an Employee, or as a right of any
Employee to be continued in the employment of the Company, or as a limitation of
the right of the Company to discharge any of its employees, with or without
cause.

 

11



--------------------------------------------------------------------------------

8.3 Assignment. No amount payable at any time hereunder shall be subject in any
manner to alienation by anticipation, sale, transfer, assignment, bankruptcy,
pledge, attachment, charge, or encumbrance of any kind nor in any manner be
subject to the debts or liabilities of any person, and any attempt to so
alienate or subject any such amount, whether then or thereafter payable, shall
be void. If any person shall attempt to, or shall, alienate, sell, transfer,
assign, pledge, attach, charge, or otherwise encumber any amount payable
hereunder, or any part thereof, or if by reason of his bankruptcy or other event
happening at any such time, such amount would be made subject to his debts or
liabilities or would otherwise not be enjoyed by him, then the Board, if it so
elects, may direct that such amount be withheld and that the amount or any part
thereof be paid or applied to or for the benefit of such person, or his spouse,
in such manner and proportion as said Board may deem proper.

 

8.4 Law Applicable. This Plan shall be governed by the laws of the State of
Washington to the extent such laws are not preempted by ERISA.

 

8.5 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

Adopted and effective as of February 4, 2011.

 

AVISTA CORPORATION By:  

 

Title:  

 

Date:  

 

 

12